            Case 5:20-cv-02155-LHK Document 180 Filed 05/12/21 Page 1 of 5




 1   TINA WOLFSON (SBN 174806)               COOLEY LLP
 2   twolfson@ahdootwolfson.com              MICHAEL G. RHODES (SBN 116127)
     THEODORE MAYA (SBN 223242)              (rhodesmg@cooley.com)
 3   tmaya@ahdootwolfson.com                 TRAVIS LEBLANC (SNB 251097)
     CHRISTOPHER STINER (SBN 276033)         (tleblanc@cooley.com)
 4   cstiner@ahdootwolfson.com               KATHLEEN R. HARTNETT (SBN 314267)
 5   RACHEL JOHNSON (SNB 331351)             (khartnett@cooley.com)
     rjohnson@ahdootwolfson.com              BENJAMIN H. KLEINE (SBN 257225)
 6   AHDOOT & WOLFSON, PC                    (bkleine@cooley.com)
     2600 W. Olive Avenue, Suite 500         101 California Street, 5th Floor
 7   Burbank, California 91505-4521          San Francisco, California 94111-5800
 8   Tel: (310) 474-9111                     Telephone:     +1 415 693 2000
     Fax: (310) 474-8585                     Facsimile:     +1 415 693 2222
 9
     MARK C. MOLUMPHY (SBN 168009)           Attorneys for Defendant Zoom Video
10   mmolumphy@cpmlegal.com                  Communications, Inc.
11   TYSON REDENBARGER (SBN 294424)
     tredenbarger@cpmlegal.com
12   NOORJAHAN RAHMAN (SBN 330572)
     nrahman@cpmlegal.com
13   JULIA PENG (SBN 318396)
14   jpeng@cpmlegal.com
     COTCHETT, PITRE & McCARTHY LLP
15   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
16
     Telephone:   650.697.6000
17   Facsimile:   650.697.0577

18   Interim Co-Lead Class Counsel
19
                                UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
21
22                                           Master File No. 5:20-cv-02155-LHK

23                                           THIRD SUPPLEMENTAL JOINT CASE
     IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY            MANAGEMENT CONFERENCE STATEMENT
24
     LITIGATION,
25                                           CMC Date:    May 19, 2021
                                             CMC Time:    2:00 pm
26   This Document Relates To: All Actions   Judge:       Hon. Lucy H. Koh
                                             Courtroom:   8
27
28



        THIRD SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                 5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 180 Filed 05/12/21 Page 2 of 5



                               JOINT CASE MANAGEMENT STATEMENT
 1
 2          In accordance with the Court’s order of February 23, 2021 (ECF No. 163), Plaintiffs and

 3   Defendant Zoom Video Communications, Inc. (“Zoom” or “Defendant”), by and through their

 4   respective counsel of record, hereby jointly submit this Joint Case Management Statement reporting

 5   on events since the last statement was filed on February 17, 2021 (ECF No. 156).
 6
     1.     PROGRESS SINCE LAST CASE MANAGEMENT STATEMENT
 7
            The parties report that the key changes since the last case management statement are: (1) the
 8
     parties provided each other with additional discovery, as described below; (2) Plaintiffs filed their
 9
     Second Amended Complaint; (3) the parties continued their settlement discussions, including an
10
     additional full-day mediation session before the Hon. Jay C. Gandhi (Ret.) on April 21, 2021 and
11
12   several follow-up sessions overseen by Judge Gandhi, and reached agreement on several material terms

13   of a proposed resolution; and (4) the parties expect to hold an additional session with Judge Gandhi

14   next week as they seek to complete settlement negotiations, finalize the details of a settlement, formally

15   memorialize the settlement, and present the settlement to the Court for approval as expeditiously as

16   possible (ECF Nos. 176 & 178).
17   2.     AMENDMENT OF PLEADINGS
18          The Plaintiffs filed their First Amended Complaint (“FAC”) on October 28, 2020.                On
19   December 2, 2020, Zoom filed a motion to dismiss the FAC in its entirety (ECF No. 134). On March
20   11, 2021, the Court granted in part and denied in part the motion to dismiss, and gave Plaintiffs leave
21
     to file a Second Amended Complaint (ECF No. 168). On May 12, 2021, Plaintiffs filed their Second
22
     Amended Complaint (“SAC”).
23
     3.     MOTIONS
24
            There are no motions currently pending. Zoom expects to file a Rule 12 motion should
25
     Plaintiffs file a SAC. Additionally, briefing on Plaintiffs’ class certification motion is currently
26
     scheduled to begin on June 25, 2021 (ECF No. 162). As discussed above, the parties have made
27
     substantial progress toward settlement and thus anticipate filing a motion for preliminary approval of
28


                                           -1-
          THIRD SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
                Case 5:20-cv-02155-LHK Document 180 Filed 05/12/21 Page 3 of 5




 1   the settlement in short order, at which point the parties would request that all case deadlines be vacated.
 2   4.        EVIDENCE PRESERVATION
 3             The parties stipulated to a protocol governing ESI discovery in this matter, which the Court
 4   entered on January 20, 2021. (ECF No. 145.)
 5   5.        DISCLOSURES
 6
               The parties timely served their initial disclosures on August 14, 2020.
 7
     6.        DISCOVERY
 8
               The Court has entered a Stipulated Order Re Federal Rule of Evidence 502(D) and Privileged
 9
     Materials Order (ECF No. 140), and a Stipulated Protective Order (ECF No. 139).
10
               Plaintiffs propounded written discovery on Zoom on August 28, 2020 and December 17, 2020
11
     in the form of Requests for Production of Documents and Interrogatories, respectively. Zoom timely
12
     served its responses and objections to Plaintiffs’ document requests and interrogatories, and to date,
13
     Zoom has made seven (7) rolling productions.
14
15             Zoom propounded written discovery on Plaintiffs on December 2, 2020 in the form of Requests

16   for Production of Documents, Interrogatories, and Requests for Admission (collectively “Requests”).

17   Plaintiffs timely served their written responses to Zoom’s Requests on January 19, 2021 and their

18   production is ongoing.

19             On April 5, 2021, the Court denied Zoom’s request to adjust case deadlines and to stay
20   discovery (ECF No. 174). On April 7, 2021, the Court ordered Zoom to immediately resume its rolling
21   document production without limitation (ECF No. 175).
22             The parties continue to engage in discovery.
23   6.        SETTLEMENT AND ADR
24             To date, the parties have had two full-day mediation sessions before the Hon. Jay C. Gandhi
25
     (Ret.) and numerous follow-up telephonic negotiation sessions conducted by Judge Gandhi. An
26
     additional mediation session is scheduled for next week as the parties seek to resolve the next seminal
27
     issues.
28


                                           -2-
          THIRD SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 180 Filed 05/12/21 Page 4 of 5




 1   7.     SCHEDULING
 2          In light of the parties’ substantial progress towards finalizing a settlement agreement to be
 3   presented to the Court with a motion for preliminary approval, and to accordingly avoid unnecessary
 4   litigation, the parties jointly submitted a stipulation on May 11, 2021 (ECF No. 178), requesting that
 5   that the case schedule be modified as follows:
 6
                1. Plaintiffs’ SAC deadline is extended to June 9, 2021;
 7
                2. The Further Case Management Conference scheduled for May 19, 2021 is taken off
 8
                    calendar pending further Order of the Court;
 9
                3. All other deadlines shall remain the same.
10
     8.     OTHER
11
            The parties have no other issues to raise at this time.
12
13
14
                                                 AHDOOT & WOLFSON, PC
             Dated: May 12, 2021
15
                                                 By: /s/ Tina Wolfson
16                                                      Tina Wolfson

17                                               COTCHETT, PITRE & MCCARTHY LLP
             Dated: May 12, 2021
18                                               By: /s/ Mark C. Molumphy
                                                         Mark C. Molumphy
19
20                                               Interim Co-Lead Class Counsel

21
             Dated: May 12, 2021                  COOLEY LLP
22                                                MICHAEL G. RHODES (116127)
                                                  TRAVIS LEBLANC (251097)
23                                                KATHLEEN R. HARTNETT (314267)
24                                                BENJAMIN H. KLEINE (257225)

25
                                                  By: /s/ Michael G. Rhodes
26                                                    Michael G. Rhodes (116127)
27                                                Attorneys for Defendant
                                                  ZOOM VIDEO COMMUNICATIONS, INC.
28


                                           -3-
          THIRD SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
                  Case 5:20-cv-02155-LHK Document 180 Filed 05/12/21 Page 5 of 5




                                               FILER ATTESTATION
 1
 2               I, Michael G. Rhodes, attest that concurrence in the filing of this document has been obtained
 3   from the other signatories. Executed on May 12, 2021, in San Francisco, California.
 4                                                    /s/ Michael G. Rhodes
 5                                                    Michael G. Rhodes

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     250301580
27
28


                                          -4-
         THIRD SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                  5:20-cv-02155-LHK
